Wit it f if.'ld, I.,
delivered the opinion of the court.
The bill charges that the Illinois Central Railroad Co. is the owner of the majority of the stock and bonds of the Yazoo & Mississippi Valley Railroad Co., and has also a majority of its directors. Practically and substantially, therefore, the Illinois Central Railroad Co. has an actual controlling interest in the Yazoo & Mississippi Valley Railroad Co., and, to all intents and purposes, is in possession of its property. That is the real situation, and it is, through all forms, to the substance that courts look. Besides, it sufficiently appears that the Illinois Central Railroad Co. is a large bondholder of the Yazoo & Mississippi Valley Railroad Co., and so entitled to redeem. Keokuk & W. Railroad Co. v. Scotland Co., 152 U. S., 326. If, in truth, the Illinois Central Railroad Co. had no interest, what was easier than to file a disclaimer % On the contrary, the exhibit to the bill shows that the Illinois Central Railroad Co. joined with the Yazoo & Mississippi Val*775ley Railroad Co. in filing a bill against the appellee seeking to enjoin him from making the very assessment here involved, asserting, in that injunction litigation, a real and vital interest; and yet, when the assessment is made, and the effort is being made by the revenue agent to enforce it, this same party, the Illinois Central Railroad Co., demurs, and says it is improperly joined as a party. It is not sought to obtain a personal decree against the Illinois Central Railroad Co. The theory of the bill is to enforce, in ren, against the property charged with the taxes, the amount of the taxes, to effectuate against, and out of, the property itself, on wddeh the paramount tax lien is charged, that tax lien, and to have a decree subjecting the property to the payment of the taxes. Code 1892, § 3746; code 1880. § 470. And the Illinois Central Railroad Co. does have, as the party practically and substantially controlling this property, and practically and substantially in possession of it, a real interest in this controversy, and is, we think, a proper and a necessary party.
The only really serious contention of the appellants is the one presented by the additional demurrer of the Illinois Central Railroad Co., and the second plea of the Yazoo & Mississippi Valley Railroad Co., the substance of which is that one tribunal is provided by law for the assessment of railroad property and a different tribunal for the assessment of other property; and also that, if this be allow7able, then the act of February 7, 1894 (Laws 189.4, pp. 29-31), violates the constitution (§ 112), in granting an appeal to one class of taxpayers from the tribunal assessing the taxes of those in that class, and denying an’ appeal to another class of taxpayers (railroad companies) from the judgment of the tribunal assessing the taxes of those in that class. The insistence is that, in these two respects §§ 3875 to 388G. inclusive, of the code of 1892, as also the said act. of February 7, 1894, are violative of the constitution of this state (§ 112), and of the constitution of the United States — that is *776to say, of the fourteenth amendment thereto and the first section of the said amendment — in this, to wit, in denying to the appellants “due process of law” and “the equal protection of the laws.” The former decision in this case, Railroad Co. v. Adams, 73 Miss., 648, 19 South., 91, really disposed of these contentions, for it would have been an idle performance to have rendered the judgment which was rendered, had this court deemed these acts violative of either the state or the federal constitution. But, aside from this consideration, it is clear there is nothing in the contentions. The constitution (§ 112) expressly provides: “But the legislature may provide for a special modes of valuation and assessment of railroads, and railroad and other corporate property, or for particular species of property belonging to persons, corporations, or associations not situated wholly in. one county.” Acting in pursuance of this constitutional authorization, §§ 3875-3886, and the said act of February 7, 1894, were passed. The purpose is plain. The scheme was to take railroad property because of its peculiar nature, and the inherent difficulties attending a just and wise adjustment of taxes on that class of property, out of the hands of subordinate county officials, and put into the hands of a board of special state assessors of railroad property for taxation; to segregate, for the purpose of taxation, all property of that class, all railroad property, and put it in a class by itself. All railroad property is dealt with alike. There is no discrimination between railroads. When the property of railroads is assessed, ample notice is actually given them, besides the notice the law gives them, in fixing the time when the state railroad asséssors shall meet to impose the taxes and hear objections. They have a full hearing, upon a full 'notice, on both law and facts, as to the imposition of taxes on them. In this case they were duly served with notice. They appeared, interposed their objections; the fullest proof was introduced, as shown by the record; and their complaint now, on this second *777appeal, at this late stage in this litigation, wherein the state is seeking to recover her taxes, the lifeblood of her existence, is that the appellants now think these acts unconstitutional.
It has been too long and too thoroughly settled to now admit of discussion, that it is not only competent, but necessary, in any justly-framed system of taxation, to provide for different modes of taxation of property, according to the different nature of the property, so long as all property of the same nature and class is dealt with alike. It is nothing more than a classification of property according to its nature and uses, and dealing 'with, as to its revenue-bearing duties, accordingly as all property of that class is dealt with. Uniformity and equality of taxation, as to the mere mode of imposing taxes, are not violated by putting all railroad property, on account of its nature and uses, and the difficulties attending its proper assessment for taxation, in one class, and assess it according to a special mode provided therefor by the legislature, so long as all railroads are dealt with, alike, and there is, consequently, no discrimination between those in that class. This is too plain to need the citation of authorities. They are overwhelming. All along, it must be remembered that this is not an effort to assess current taxes, but back taxes. It is a case ivhere the railroads have escaped taxation. Acts 1888, p. 19, sec. 1; acts 3890, pp. 12, 13, sec. 5; acts 1894, pp. 29-31, secs. 2-4. Nor does the fact that no appeal is given from the action of the state railroad assessors to the railroad companies violate either the state or the federal constitution.
It must be borne in mind that the appellants allowed the six months, iVithin which the remedy by certiorari for the correction of errors of law was open to them, to expire without availing, themselves thereof. Code 1892, §§ 89, 90. They had their full hearing, as shown on both the law and the facts. ' Nor did they, when the circuit court dismissed the appeal taken from the action of the state railroad assessors on *778the ground of want of jurisdiction, because tbe law did not authorize such an appeal, prosecute an appeal from that judgment of the circuit court to this court. But the effort, now here being made, is to assail collaterally the finding of the state railroad assessors. This is directly in the face of the holding of this court, on the former appeal in this same case, where the court said, speaking through Chief Justice Cooper (73 Miss., 662; 19 So. Rep., 93) : “By providing for notice to the owner, and thus affording him the opportunity of interposing his objections to his assessment of the property, the determination of all questions of fact necessarily involved in the inquiry is submitted by law to the tribunal having jurisdiction in the premises.” . That tribunal was this board of state railroad assessors. That board had jurisdiction of the parties and of the subject-matter, made the fullest investigation of the whole matter, and their finding cannot be thus collaterally attacked. The decisions of the supreme court of the United States are absolutely conclusive of this. In Adams Express Co. v. Ohio State Auditor, 165 U. S., 229, that court says: “Whenever a question of fact is submitted to the determination of a special tribunal, its decision creates something more than a presumption of fact, and, if such determination comes into inquiry before the courts, it cannot be overthrown by evidence going only to show that the fact was otherwise than so found or determined.” See, to the same effect, Railway Co. v. Backus, 133 Ind., 541 (33 N. E. Rep., 430), the court saying: “The state board having fixed the valuation and assessed the property, their action in this behalf is final, and cannot be avoided or set aside, except for fraud on the part of the state board of tax commissioners, which would render the assessment void.” And see, to the same effect, Water Co. v. Clark, 94 Ky., 47 (21 S. W. Rep., 246); Stanley v. Supervisors, 121 U. S., 535, 550 (7 Sup. Ct. Rep., 1234); Williams v. Supervisors, 122 U. S., 154 (7 Sup. Ct. Rep., 1244); Winona & St. Paul Land Co. v. Minnesota, 159 U. S., *779534 (16 Sup. Ct. Rep., 83); Irrigation Dist. v. Bradley, 164 U. S., 167 (17 Sup. Ct. Rep., 56); Throop on Pub. Off., sec. 541; Cooley on Taxation, p. 749, note 2; Desty on Taxation, p. 625, note 2; Burroughs on Taxation, p. 2 33, sec. 102; 25 Ain. & Eng. Ene. L., 236; Palmer v. McMahon, 133 U. S., 665 (10 Sup. Ct. Rep., 324). And so the decisions of the same learned court are decisive against appellants, that, having had provision made for notice, and one full hearing, the denial of the right of appeal to all railroads — -all in the same class — -is no denial of due process of'law, or of the equal protection of the laws. Speaking to this very point, in Railway Co. v. Backus, 154 U. S., 127, 14 Sup. Ct. Rep., 1117, Mr. Justice Br'ewer says: “Equally fallacious is the contention that, because to. the ordinary taxpayer there is allowed, not merely one hearing before the county officials, but also a right of appeal, with a second hearing before the state board, while only the one hearing before the latter board is given to railroad companies in respect to their property, therefore the latter are denied the equal protection of the laws. If a single hearing is not due process, doubling it will not make it so, and the power of a state to make classifications in judicial or administrative proceedings carries with it the right to make such a classification as will give to parties belonging to one class two hearings before their rights are finally determined, and to parties belonging to a different class only one hearing. . . . • Did it ever enter into the thought of any one that such classification carried with it any denial of due process of law?” And to identically the same effect are Irrigation Dist. v. Bradley, 164 U. S., 168, 169 (17 Sup. Ct. Rep., 56); Adams Express Co. v. Ohio State Auditor, 165 U. S., 228 (17 Sup. Ct. Rep., 312; Winona & St. Paul Land Co. v. Minnesota, 159 U. S., 534, 535 (16 Sup. Ct. Rep., 83). Whether the “ordinary taxpayer” is given an appeal is no concern of the railroads, so long as there is a just and legal classification of railroad property, and a dealing with all in that class on exactly the same *780terms, some sufficient notice and hearing being afforded all railroads. The acts in question do not, therefore, violate the state or the federal constitution in denying to railroad companies an appeal from the action of the state railroad assessors.
It is further to be said that the action of that board was in conformity with the decision of this court rendered June 20, 1898 (No. 8629 in this court), 24 So. Rep., 317, and was for this additional reason, correct. That action, except for fraud, cannot now be assailed, but is binding and conclusive on the appellants.

Affirmed.